Citation Nr: 1142424	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-21 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 10 percent prior to December 23, 2010, and a rating greater than 30 percent from December 23, 2010, forward, for gastroesophageal reflex disease (GERD) with duodenal ulcer scarring.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from October 1976 to May 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record, specifically the April 2011 hearing transcript, indicates that there are outstanding, relevant VA treatment records.  These must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the claims file should be returned to the examiner who performed the December 2010 VA examination to obtain an addendum as to whether the Veteran's GERD resulted in substernal, arm, or shoulder pain or  "considerable impairment of health" prior to December 23, 2010.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, particularly those dating after March 10, 2010.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

2.  Return the claims file to the examiner who conducted the December 2010 VA examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  The Veteran may be re-examined if this is deemed necessary.

In an addendum, the reviewer should provide opinions as to whether (a) the Veteran's arm/shoulder pain is a symptom of his GERD and (b) the GERD resulted in "considerable impairment of health" during the period prior to December 10, 2010.   

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


